Holmes, J.
This is a petition by holders of matured benefit certificates to have their certificates paid in full out of the endowment fund before any other payments are made from it, and especially in preference to any payments upon certificates not yet matured. Perhaps it would be enough to say that the petitioners’ certificates had not matured at the filing of the bill, and that the rights of the parties were fixed at that date. Fogg v. United Order of the Golden Lion, 159 Mass. 9, 12. American Loan & Trust Co. v. Northwestern Guaranty Loan Co., ante, 337. Merrill v. Commonwealth Ins. Co., ante, 238. But we may add that the petitioners’ argument is based on a fallacy. If, as no *451doubt is true, the endowment fund is a trust fund for payment of the petitioners, it is so equally for all holders of benefit certificates. It is true that the promise to pay from the endowment fund at a certain date contained in the certificate may be changed to a promise to pay from the death fund if the holder dies before the certificate matures, but until that event happens the holder by his contract has an interest in the former fund. The fact that the performance of a promise may be excused by something less than the dissolution of society does not prevent it from giving a vested interest.
The rule of distribution in winding up a company of this sort necessarily is different from the order of payments made by it while a going concern. The dividend to each holder of a certificate will be in proportion to the amount paid in by him to the fund. Fogg v. United Order of the Golden Lion, 159 Mass. 9, 12. Petition dismissed.